UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2014 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-14 5-31-14 5-31-14 Class A –3.68 4.44 3.94 –3.68 24.24 47.18 1.67 1.52 3.24 Class B –5.24 4.19 3.78 –5.24 22.77 44.87 1.00 0.90 1.94 Class C –1.38 4.53 3.62 –1.38 24.78 42.72 1.00 0.89 1.94 Index 1 † 3.38 5.36 4.91 3.38 29.82 61.43 — — — Index 2 † 3.05 5.59 5.00 3.05 31.26 62.87 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.89 1.64 1.64 Gross (%) 1.04 1.74 1.74 * The fund’s distributor has contractually agreed to waive 0.15%, 0.10%, and 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares, respectively. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays New York Municipal Bond Index; Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 New York Tax-Free Income Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 5-31-04 $14,487 $14,487 $16,143 $16,287 Class C 3 5-31-04 14,272 14,272 16,143 16,287 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays New York Municipal Bond Index in an unmanaged index composed of New York investment-grade municipal bonds. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. Prior to 12-14-12, the fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays New York Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares its performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4% and a state tax rate of 8.82%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | New York Tax-Free Income Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Tax-exempt municipal bonds (munis) posted positive returns for the year ended May 31, 2014. Munis declined early in the period as improving economic growth and a few high-profile muni credit issues sent muni yields sharply higher. Market conditions changed abruptly in early 2014 as uneven economic data (due in part to severe U.S. winter weather) eased investor concerns about higher interest rates, leading to a substantial recovery in the muni market. For the 12-month period, short-term munis generated the best returns, outperforming longer-term munis, while higher-quality munis outpaced lower-rated bonds. State and local governments in New York enjoyed solid growth in tax revenues over the 12-month period, driven by improving economic conditions and a stronger real estate market. In addition, the state’s financial services industry—a key engine of economic growth—benefited from a robust equity market during the period. For the 12-month period ended May 31, 2014, John Hancock New York Tax-Free Income Fund’s Class A shares produced a total return of 0.34%, excluding sales charges, trailing the 3.38% return of the fund’s benchmark, the Barclays New York Municipal Bond Index. The fund’s bond holdings based in Puerto Rico detracted from relative results as continued economic weakness and looming liquidity problems led to a series of credit rating downgrades. We reduced the fund’s exposure during the period. Duration positioning and call structure also weighed on relative results. The fund’s duration was higher than that of the benchmark. Muni yields rose early in the period, causing some bonds that had been trading to their call dates (when a municipal issuer can redeem the bonds early) to begin trading to their maturity dates. Conversely, when the municipal market found its footing in early 2014, the fund’s call structure constrained upside returns, limiting participation in the muni market rally. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,063.30 $5.20 1.01% Class B 1,000.00 1,059.30 8.98 1.75% Class C 1,000.00 1,059.30 9.04 1.76% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,019.90 $5.09 1.01% Class B 1,000.00 1,016.20 8.80 1.75% Class C 1,000.00 1,016.20 8.85 1.76% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (32.8% of Net Assets on 5-31-14) Oneida County Industrial Development Agency, Hamilton College Project, Series A, Zero Coupon, 7-1-29 5.1% New York State Dormitory Authority, State University Educational Facilities, Series A, 5.500%, 5-15-19 4.3% Triborough Bridge & Tunnel Authority, Highway Revenue Tolls, Escrowed to Maturity, Series Y, 6.125%, 1-1-21 3.4% New York City Municipal Water Finance Authority, Water Revenue, Series D, Zero Coupon, 6-15-20 3.3% Upper Mohawk Valley Regional Water Finance Authority, Water Revenue, Zero Coupon, 4-1-22 3.3% Long Island Power Authority, Electric, Power & Light Revenues, Series A, 5.750%, 4-1-39 3.1% Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A, Zero Coupon, 8-1-32 3.0% New York State Dormitory Authority, Fordham University, 5.000%, 7-1-44 2.7% New York Local Assistance Corp., Sales Tax Revenue, Series C, 5.500%, 4-1-17 2.5% Long Island Power Authority, Electric, Power & Light Revenues, Series A, 6.000%, 5-1-33 2.1% Sector Composition General Obligation Bonds 3.1% Health Care 7.0% Revenue Bonds Transportation 5.5% Other Revenue 25.1% Airport 4.0% Education 14.6% Pollution 2.5% Water & Sewer 12.8% Tobacco 1.7% Development 10.0% Short-Term Investments 5.2% Utilities 8.5% Quality Composition AAA 2.1% AA 49.8% A 15.8% BBB 17.5% BB 6.0% CCC 1.6% Not Rated 2.0% Short-Term Investments 5.2% 1 As a percentage of net assets on 5-31-14. 2 Cash and cash equivalents are not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. If the fund invests heavily in any one state or region, performance could be disproportionately affected by factors particular to that state or region. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | New York Tax-Free Income Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value Value Municipal Bonds 94.8% (Cost $47,584,983) New York 86.7% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $1,000,000 1,102,111 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07-01-40 1,000,000 951,230 City of New York, Series D-1 5.000 10-01-36 1,000,000 1,108,970 City of New York, Series E-1 6.250 10-15-28 500,000 596,675 Herkimer County Industrial Development Agency Folts Adult Home, Series A (D) 5.500 03-20-40 930,000 932,204 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,142,240 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,707,014 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,171,870 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,141,520 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11-15-34 1,000,000 1,113,470 Monroe County Industrial Development Corp., Series A 5.000 07-01-41 1,000,000 1,083,590 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01-01-16 680,000 686,052 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 858,700 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11-01-27 1,000,000 1,127,340 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,070,630 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06-15-40 1,000,000 1,149,940 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06-15-20 2,000,000 1,823,260 12 New York Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06-15-40 $1,000,000 $1,097,380 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,100,160 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 1,000,000 1,148,660 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,071,160 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 1,000,000 1,099,570 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,348,125 New York State Dormitory Authority Fordham University 5.000 07-01-44 1,350,000 1,495,382 New York State Dormitory Authority General Purpose, Series E 5.000 02-15-35 1,000,000 1,114,300 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 1,056,930 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05-01-41 1,000,000 1,068,620 New York State Dormitory Authority Orange Regional Medical Center 6.125 12-01-29 750,000 779,055 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-41 1,000,000 1,143,960 New York State Dormitory Authority Series A 5.000 03-15-43 1,000,000 1,106,240 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05-15-15 355,000 370,872 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 2,000,000 2,339,460 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06-15-34 1,000,000 1,130,660 Niagara Area Development Corp. Covanta Energy Project, Series A AMT 5.250 11-01-42 500,000 507,785 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07-01-29 5,330,000 2,797,717 Onondaga Civic Development Corp. 5.125 07-01-31 1,000,000 1,023,530 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 1,150,000 1,119,341 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-36 1,000,000 1,119,590 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 1,500,000 1,860,300 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04-01-22 2,230,000 1,807,014 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value Puerto Rico 5.1% Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 $2,000,000 1,624,560 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08-01-35 1,000,000 771,660 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08-01-38 500,000 404,890 Virgin Islands 2.0% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,110,110 Guam 1.0% Guam Government, Series A 5.750 12-01-34 500,000 546,965 Par value Value Short-Term Investments 4.4% (Cost $2,397,000) Repurchase Agreement 4.4% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $2,146,009 on 6-2-14, collateralized by $2,210,200 U.S. Treasury Note, 0.500% due 7-31-17 (valued at $2,188,968, including interest) $2,146,000 2,146,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $251,000 on 6-2-14, collateralized by $260,000 U.S. Treasury Note, 0.625% due 11-30-17 (valued at $257,253, including interest) 251,000 251,000 Total investments (Cost $49,981,983) † 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 14 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 5.8% Ambac Financial Group, Inc. 3.3% ACA Financial Guaranty Corp. 2.0% Federal Housing Administration 1.9% Total 13.0% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-14, the aggregate cost of investment securities for federal income tax purposes was $49,848,900. Net unrealized appreciation aggregated $4,478,912 of which $4,941,530 related to appreciated investment securities and $462,618 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 5-31-14: General Obligation 3.1% Revenue Bonds Other Revenue 25.1% Education 14.6% Water & Sewer 12.8% Development 10.0% Utilities 8.5% Health Care 7.0% Transportation 5.5% Airport 4.0% Pollution 2.5% Tobacco 1.7% Short-Term Investments & Other 5.2% Total 100.0% See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $49,981,983) $54,327,812 Cash 494 Receivable for fund sharessold 9,872 Interestreceivable 598,091 Receivable fromaffiliates 671 Other receivables and prepaidexpenses 5,857 Totalassets Liabilities Payable for fund sharesrepurchased 97,891 Distributionspayable 19,385 Payable toaffiliates Accounting and legal servicesfees 2,016 Transfer agentfees 2,986 Distribution and servicefees 6,713 Trustees’fees 78 Other liabilities and accruedexpenses 54,392 Totalliabilities Netassets Net assets consistof Paid-incapital $51,206,291 Undistributed net investmentincome 37,053 Accumulated net realized gain (loss) oninvestments (829,837) Net unrealized appreciation (depreciation) oninvestments 4,345,829 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($45,026,336 ÷ 3,667,934shares) 1 $12.28 Class B ($1,839,379 ÷ 149,820shares) 1 $12.28 Class C ($7,893,621 ÷ 642,910shares) 1 $12.28 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $12.79 1 Redemption price per share is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 New York Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I AL S T A T E M E N T S Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $2,666,119 Total investmentincome Expenses Investment managementfees 278,339 Distribution and servicefees 235,893 Accounting and legal servicesfees 10,975 Transfer agentfees 37,018 Trustees’fees 1,653 State registrationfees 7,798 Printing andpostage 6,695 Professionalfees 70,254 Custodianfees 11,954 Registration and filingfees 26,309 Other 7,995 Totalexpenses Less expensereductions (81,878) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (962,310) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (1,552,635) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $2,053,114 $2,215,046 Net realized gain(loss) (962,310) 154,736 Change in net unrealized appreciation(depreciation) (1,552,635) (463,629) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,769,144) (1,868,234) ClassB (60,420) (62,518) ClassC (245,143) (273,301) From net realizedgain ClassA — (173,051) ClassB — (7,277) ClassC — (33,390) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 64,947,442 64,262,607 End ofyear Undistributed net investmentincome 18 New York Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.46 0.46 0.48 0.52 0.51 Net realized and unrealized gain (loss) oninvestments (0.44) (0.06) 0.89 (0.28) 0.60 Total from investmentoperations Lessdistributions From net investmentincome (0.46) (0.46) (0.48) (0.50) (0.51) From net realizedgain — (0.04) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $45 $53 $53 $50 $54 Ratios (as a percentage of average net assets): Expenses beforereductions 1.12 1.04 1.06 1.08 1.10 Expenses includingreductions 0.97 0.89 0.93 0.96 1.10 Net investmentincome 3.82 3.53 3.92 4.31 4.27 Portfolio turnover (%) 7 8 16 9 7 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.37 0.36 0.39 0.43 0.42 Net realized and unrealized gain (loss) oninvestments (0.44) (0.06) 0.89 (0.28) 0.61 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.36) (0.39) (0.42) (0.42) From net realizedgain — (0.04) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $2 $2 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.82 1.74 1.76 1.77 1.80 Expenses includingreductions 1.72 1.64 1.66 1.66 1.80 Net investmentincome 3.07 2.78 3.18 3.59 3.57 Portfolio turnover (%) 7 8 16 9 7 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.37 0.36 0.39 0.43 0.43 Net realized and unrealized gain (loss) oninvestments (0.44) (0.06) 0.89 (0.28) 0.60 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.36) (0.39) (0.42) (0.42) From net realizedgain — (0.04) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $8 $10 $9 $8 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.82 1.74 1.76 1.78 1.80 Expenses includingreductions 1.72 1.64 1.66 1.66 1.80 Net investmentincome 3.07 2.78 3.19 3.61 3.56 Portfolio turnover (%) 7 8 16 9 7 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 20 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock New York Tax-Free Income Fund (the fund) is a series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
